         Case: 1:18-cv-08510 Document #: 1 Filed: 12/28/18 Page 1 of 6 PageID #:1
 



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                            )
SOUTHWEST AREAS PENSION FUND;                            )
and ARTHUR H. BUNTE, JR., as Trustee,                    )
                                                         )     Case No. 18-cv-8510
                              Plaintiffs,                )
                    v.                                   )     Judge
                                                         )
HURON AVENUE, L.C., a Michigan limited                   )     Magistrate Judge
liability company,                                       )
                                                         )
                              Defendant.                 )

                                             COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Arthur H.

Bunte, Jr., one of its present trustees, for a cause of action against Defendant allege as follows:

                                        JURISDICTION AND VENUE

          1.        This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action under 29 U.S.C.

§§ 1132(e), 1132(f) and 1451(c).

          2.        Venue lies in this Court under 29 U.S.C. §§ 1132(e)(2) and 1451(d), in that the

Central States, Southeast and Southwest Areas Pension Fund (the “Fund”) is administered at its

principal place of business in Rosemont, Illinois.

                                               PARTIES

          3.        The Fund is a multiemployer pension plan within the meaning of 29 U.S.C. §§

1002(37) and 1301(a)(3).




TM: 572028 / 18410098 / 12/28/18                   -1-
 

 
         Case: 1:18-cv-08510 Document #: 1 Filed: 12/28/18 Page 2 of 6 PageID #:2
 



          4.        Plaintiff Arthur H. Bunte, Jr., is a present trustee and fiduciary of the Fund within

the meaning of 29 U.S.C. § 1002(21)(A), and he and his fellow trustees are the plan sponsor of the

Fund within the meaning of 29 U.S.C. § 1301(a)(10). The Trustees administer the Fund in

Rosemont, Illinois.

          5.        Pursuant to 29 U.S.C. §§ 1132(a)(3) and 1451(a)(1), the Trustees, by and through

their designated trustee Arthur H. Bunte, Jr., are authorized to bring this action on behalf of the

Fund, its participants, and its beneficiaries.

          6.        Defendant Huron Avenue, L.C. is a limited liability company organized under the

laws of Michigan.

                                      FACTUAL BACKGROUND

I.        The Port Huron Building Supply Controlled Group.

          7.        Non-party Port Huron Building Supply Co. (“Port Huron Building Supply”) is a

corporation organized under the laws of the State of Michigan.

          8.        Port Huron Building Supply was previously bound by collective bargaining

agreements with certain local unions affiliated with the International Brotherhood of Teamsters

under which Port Huron Building Supply was required to contribute to the Fund on behalf of

certain of its employees.

          9.        On December 31, 2012, Michael Lauth directly or indirectly owned at least 80% of

the total combined voting power of all classes of outstanding stock entitled to vote or at least 80%

of the total value of outstanding shares of all classes of stock of Port Huron Building Supply.

          10.       In addition, on December 31, 2012, Michael Lauth directly or indirectly owned at

least 80% of all membership units of Huron Avenue, L.C. entitled to vote, at least 80% of the total




TM: 572028 / 18410098 / 12/28/18                     -2-
 

 
         Case: 1:18-cv-08510 Document #: 1 Filed: 12/28/18 Page 3 of 6 PageID #:3
 



value of all membership units of Huron Avenue, L.C., and/or at least 80% of the profits interest or

capital interest in Huron Avenue, L.C.

          11.       During each year from 2009 through 2013, Huron Avenue, L.C. received at least

$43,000.00 in rents from leasing commercial real estate.

          12.       On December 31, 2012, Port Huron Building Supply, Huron Avenue, L.C., and all

other trades or businesses under common control with Port Huron Building Supply were a group

of trades or businesses under common control (the “Port Huron Building Supply Controlled

Group”) and therefore constituted a single employer within the meaning of 29 U.S.C. § 1301(b)(1)

and the regulations promulgated thereunder.

          13.       The Port Huron Building Supply Controlled Group is the “employer” for purposes

of determining and assessing withdrawal liability under MPPAA.

II.       The Withdrawal Liability and the Judgment.

          14.       As a result of a decline in Port Huron Building Supply’s contributions to the Fund,

the Fund determined that on December 31, 2012, the Port Huron Building Supply Controlled

Group effected a “partial withdrawal” from the Fund within the meaning of 29 U.S.C. § 1385(a)(1)

(the “Partial Withdrawal”).

          15.       As a result of the Partial Withdrawal, the Port Huron Building Supply Controlled

Group incurred withdrawal liability to the Fund, jointly and severally, in the principal amount of

$2,114,166.93 (the “Withdrawal Liability”), as determined under 29 U.S.C. § 1381(b).

          16.       On May 21, 2014, the Port Huron Building Supply Controlled Group, through Port

Huron Building Supply, received a notice and demand for payment of the Withdrawal Liability

that the Fund had issued in accordance with 29 U.S.C. §§ 1382(2) and 1399(b)(1) (the “Notice and

Demand”). In the Notice and Demand, the Fund notified the Port Huron Building Supply


TM: 572028 / 18410098 / 12/28/18                    -3-
 

 
         Case: 1:18-cv-08510 Document #: 1 Filed: 12/28/18 Page 4 of 6 PageID #:4
 



Controlled Group that its total withdrawal liability was $2,114,166.93. Further, in the Notice and

Demand, the Fund notified the Port Huron Building Supply Controlled Group that it was required

to discharge the Withdrawal Liability either in a lump sum or in monthly installment payments of

$10,436.01, beginning on June 1, 2014 and ending on May 1, 2034.

          17.       During all relevant times, Michael Lauth was Port Huron Building Supply’s

president.

          18.       On or about August 14, 2014, Michael Lauth, on behalf of Port Huron Building

Supply, sent a letter to the Fund in which he requested review of the Withdrawal Liability pursuant

to section 4219(b)(2)(A) of ERISA, 29 U.S.C. 1399(b)(2)(A) (the “Request for Review”).

          19.       On September 11, 2014, the Port Huron Building Supply Controlled Group,

through Port Huron Building Supply, received a notice from the Fund pursuant to 29 U.S.C. §

1399(c)(5)(A), in which the Fund advised the Port Huron Building Supply Controlled Group that

its withdrawal liability payments were past due and forewarned the Port Huron Building Supply

Controlled Group of the consequences of failing to pay its Withdrawal Liability. Specifically, the

Fund advised the Port Huron Building Supply Controlled Group that if it did not make its past due

Withdrawal Liability payments, the Port Huron Building Supply Controlled Group would fall into

default on the Withdrawal Liability, and the Fund would refer the Port Huron Building Supply

Controlled Group’s account to the Fund’s counsel for collection.

          20.       Subsequently, the Port Huron Building Supply Controlled Group failed to make the

required withdrawal liability payments to the Fund and fell into default within the meaning of 29

U.S.C. 1399(c)(5)(A).

          21.       In addition, the Port Huron Building Supply Controlled Group did not timely initiate

arbitration pursuant to 29 U.S.C. § 1401(a)(1). 


TM: 572028 / 18410098 / 12/28/18                     -4-
 

 
         Case: 1:18-cv-08510 Document #: 1 Filed: 12/28/18 Page 5 of 6 PageID #:5
 



          22.       Accordingly, on March 26, 2015, the Fund filed suit against Port Huron Building

Supply for the Withdrawal Liability in the United States District Court for the Northern District of

Illinois (Central States, Southeast and Southwest Areas Pension Fund, et al. v. Port Huron

Building Supply Co., No. 15-cv-2559). 

          23.       On March 31, 2016, the District Court entered a judgment against Port Huron

Building Supply in the amount of $2,751,654.85 (the “Judgment,” 15-cv-2559, N.D. Ill, Dkt No.

39.) The Judgment amount consisted of delinquent Withdrawal Liability, pre-judgment interest,

liquidated damages, and attorneys’ fees and costs. The Judgment also provided that Port Huron

Building Supply was liable for post-judgment interest.

          24.       The Fund collected some amounts during its post-Judgment collection efforts, but

those amounts were all applied to post-Judgment interest.

          25.       As a result, the full principal amount of the Withdrawal Liability remains due and

owing.

                               COUNT I – WITHDRAWAL LIABILITY
                             AGAINST DEFENDANT HURON AVENUE, L.C.

          26.       Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 25 of this Complaint as though fully set forth herein.

          27.       As a member of the Port Huron Building Supply Controlled Group, Huron Avenue,

L.C. is jointly and severally liable to the Fund for the Withdrawal Liability.

          WHEREFORE, Plaintiffs request the following relief:

          (a)       A judgment on behalf of Plaintiffs and against Defendant Huron Avenue, L.C.,

pursuant to 29 U.S.C. §§ 1132(g)(2) and 1451(b), for:

                    (i)       $2,114,166.93 in withdrawal liability;




TM: 572028 / 18410098 / 12/28/18                       -5-
 

 
         Case: 1:18-cv-08510 Document #: 1 Filed: 12/28/18 Page 6 of 6 PageID #:6
 



                    (ii)      interest computed and charged at an annualized interest rate equal to two

percent (2%) plus the prime interest rate established by JPMorgan Chase Bank, NA for the

fifteenth (15th) day of the month for which interest is charged;

                    (iii)     an amount equal to the greater of interest on the unpaid withdrawal liability

or liquidated damages of 20% of the unpaid withdrawal liability; and

                    (iv)      attorneys’ fees and costs.

          (b)       Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by

JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest is charged,

compounded annually; and

          (c)       Such further or different relief as this Court may deem proper and just.

                                                             Respectfully submitted,

                                                             /s/Andrew J. Herink
                                                             Andrew J. Herink (#6303510)
                                                             Central States Law Department
                                                             9377 W. Higgins Road
                                                             Rosemont, Illinois 60018
                                                             Telephone: (847) 939-2458
                                                             Fax: (847) 518-9797
                                                             Email: aherink@centralstatesfunds.org
December 28, 2018                                            ATTORNEY FOR PLAINTIFFS
                                                              
 




TM: 572028 / 18410098 / 12/28/18                       -6-
 

 
